                            Case 20-13103-BLS              Doc 330        Filed 03/16/21        Page 1 of 2



                                    IN THE UNITED STATES BANKRUPTCY COURT
                                         FOR THE DISTRICT OF DELAWARE

                                                                             Chapter 11 (Subchapter V)
             In re:
                                                                             Case No. 20-13103 (BLS)

             BC HOSPITALITY GROUP INC., et al.,                              (Jointly Administered)
                                                                             Ref. Docket Nos. 36, 102, 303 & 314
                                        Debtors. 1



             NOTICE OF FILING OF FURTHER REVISED PROPOSED ORDER (I) APPROVING
               ASSET PURCHASE AGREEMENT, (II) AUTHORIZING THE SALE OF THE
                    DEBTORS’ ASSETS FREE AND CLEAR OF ALL ENCUMBRANCES,
               (III) AUTHORIZING THE ASSUMPTION AND ASSIGNMENT OF CERTAIN
                      EXECUTORY CONTRACTS AND UNEXPIRED LEASES, AND
                                (IV) GRANTING RELATED RELIEF

                        PLEASE TAKE NOTICE that, on December 15, 2020, the above-captioned
        debtors and debtors in possession (collectively, the “Debtors”) filed the Debtors’ Motion for Entry
        of an Order (I) Approving the Bidding Procedures, (II) Scheduling the Bid Deadline and the
        Auction, (III) Approving the Form and Manner of Notice Thereof, and (IV) Granting Related Relief
        [Docket No. 36] (the “Motion”) 2 with the United States Bankruptcy Court for the District of
        Delaware (the “Bankruptcy Court”).

                       PLEASE TAKE FURTHER NOTICE that, on January 7, 2021, the Bankruptcy
        Court entered that certain Order (I) Approving the Bidding Procedures, (II) Scheduling the Bid
        Deadline and the Auction, (III) Approving the Form and Manner of Notice Thereof, and
        (IV) Granting Related Relief [Docket No. 102] (the “Bidding Procedures Order”).

                       PLEASE TAKE FURTHER NOTICE that, on March 9, 2021, the Debtors filed
        the Notice of Filing of Proposed Order (I) Approving Asset Purchase Agreement, (II) Authorizing
        the Sale of the Debtors’ Assets Free and Clear of All Encumbrances, (III) Authorizing the
        Assumption and Assignment of Certain Executory Contracts and Unexpired Leases, and
        (IV) Granting Related Relief [Docket No. 303], which included a proposed form of sale order as
        Exhibit A.

        1       The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
                number are: BC Hospitality Group Inc. (8766); BC Hospitality Group LLC (9360); BC International LLC (1356);
                BC Commissary NJ LLC (0230); E2 185 Bleecker LLC (6862); E2 60 West 22nd Street LLC (9567); E2 Lafayette
                LLC (7419); BC Williamsburg LLC (8277); BCRC LLC (7297); CW SSS LLC (9958); BC Union Square LLC
                (5172); BC 1385 Broadway LLC (2138); BC 630 Lexington LLC (3202); CCSW Fenway LLC (5517); E2 Seaport
                LLC (9720); BC Back Bay LLC (0550); BC Providence LLC (0737); BC Silver Lake LLC (2825); BC Century
                City LLC (0901); and BC West Hollywood LLC (3878). The Debtors’ mailing address is 205 Hudson Street,
                Suite 1001, New York, New York 10013.
        2       All capitalized terms used but not otherwise defined herein shall be given the meanings ascribed to them in the
                Motion.
27869702.2
                      Case 20-13103-BLS          Doc 330      Filed 03/16/21     Page 2 of 2



                        PLEASE TAKE FURTHER NOTICE that, on March 11, 2021, the Debtors filed
        the Notice of Filing of Revised Proposed Order (I) Approving Asset Purchase Agreement,
        (II) Authorizing the Sale of the Debtors’ Assets Free and Clear of All Encumbrances,
        (III) Authorizing the Assumption and Assignment of Certain Executory Contracts and Unexpired
        Leases, and (IV) Granting Related Relief [Docket No. 314], which included a revised proposed
        form of sale order (the “Proposed Sale Order”) as Exhibit A.

                        PLEASE TAKE FURTHER NOTICE that, on March 11, 2021, the Bankruptcy
        Court held a hearing (the “Hearing”) to consider the sale of substantially all of the Debtors’ assets.
        At the Hearing, the Bankruptcy Court directed the parties to participate in a mediation to resolve
        certain outstanding disputes. As a result of the successful mediation, the parties agreed to a further
        revised form of sale order (the “Post-Mediation Sale Order”), which is attached hereto as
        Exhibit A.

                       PLEASE TAKE FURTHER NOTICE that a blackline comparing the Proposed
        Sale Order to the Post-Mediation Sale Order is attached hereto as Exhibit B.

                       PLEASE TAKE FURTHER NOTICE that the Debtors intend to present the
        Post-Mediation Sale Order to the Bankruptcy Court for approval at the adjourned Hearing,
        scheduled for March 16, 2021 at 2:00 p.m. (ET). The Debtors reserve their rights to furthe r
        revise the Post-Mediation Sale Order prior to or during the Hearing.

         Dated: March 16, 2021                         YOUNG CONAWAY STARGATT &
         Wilmington, Delaware                          TAYLOR, LLP

                                                       /s/ Elizabeth S. Justison
                                                       M. Blake Cleary (No. 3614)
                                                       Elizabeth S. Justison (No. 5911)
                                                       Rodney Square, 1000 North King Street
                                                       Wilmington, Delaware 19801
                                                       Telephone: (302) 571-6600
                                                       Facsimile: (302) 571-1253
                                                       E-mail: mbcleary@ycst.com
                                                                 ejustison@ycst.com

                                                       Counsel to the Debtors and Debtors in Possession




27869702.2
                                                          2
